UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                 No. 13-2273


WEI WEI WENG,

                 Petitioner,

          v.

ERIC H.      HOLDER,    JR.,   Attorney   General   for   the   United
States,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    July 22, 2014                    Decided:    August 18, 2014


Before WILKINSON, SHEDD, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oleh R. Tustaniwsky, Brooklyn, New York, for Petitioner.
Stuart F. Delery, Assistant Attorney General, Cindy S. Ferrier,
Assistant Director, Brendan P. Hogan, U.S. DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wei Wei Wang, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (Board) dismissing her appeal from the

Immigration      Judge’s    (IJ)    decision    denying    her    requests        for

asylum,   withholding       of      removal    and    protection      under       the

Convention Against Torture.              We have thoroughly reviewed the

record, including the transcript of Weng’s merits hearing and

her supporting evidence.            We conclude that the record evidence

does not compel a ruling contrary to any of the administrative

findings of fact, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence supports the Board’s decision to uphold the

IJ’s   denial    of   Weng’s     applications   for    relief.        See   INS    v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).               Accordingly, we deny

the petition for review for the reasons stated by the Board.

See In re: Wei Wei Weng (B.I.A. Nov. 14, 2012).                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in     the   materials    before   this    court      and

argument would not aid the decisional process.



                                                                 PETITION DENIED




                                          2